Title: To Benjamin Franklin from Robert Morris, 10 June 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir,Office of Finance Philada. June 10th. 1782
The Annexed is Copy of a Letter which was written to you on the 22d. March last by the Baron D’arndt who had the misfortune to be Captured and carried into New York, he is come out on Parole and informs me that he lost the original Letter wherefore I furnish him with a Copy and hereby Confirm the Contents.
I am Sir Your most obedient humble Servant.
Robt Morris
His Excellency Benjm. Franklin Esqr.
 
Notation: Robt. Morris March 22. 1782
